*1539Appeal from an order of the Family Court, Livingston County (Robert B. Wiggins, J.), entered October 7, 2009 in a proceeding pursuant to Family Court Act article 4. The order modified the order of the Support Magistrate.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order granting the petition seeking, inter alia, to modify the award of spousal support to respondent. We conclude that Family Court properly determined that petitioner met her burden of establishing a substantial change of circumstances to warrant downward modification (see Matter of Fafinski v Bialaszewski, 289 AD2d 1066 [2001]). “ ‘[S]pousal support should be awarded for a duration that would provide the recipient with enough time to become self-supporting’ ” (Walter v Walter, 38 AD3d 763, 765 [2007]). Here, respondent was awarded spousal support to enable him to obtain fulí-time employment as a teacher. Nevertheless, respondent failed to secure a full-time teaching position or to obtain a Master’s degree that would have assisted him in doing so for four years, and thus the court properly reduced the award of spousal support. Present — Scudder, P.J., Martoche, Centra, Fahey and Green, JJ.